Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 3/15/2022.
Claims 2-20 are presented for examination.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce et al. (2011/0093324 hereinafter) in view of Cavanaugh et al. (9,449,290 hereinafter Cavanaugh).
With respect to claims 2, 7, 13 and 20,  Fordyce teaches systems and methods for storing, by executing an instruction with a processor, a record at a first server of an audience measurement entity based on a first identifier received at the first server via a first network communication from a computing device, the first identifier stored in a memory of the computing device to identify at least one of the computing device or a user of the computing device, the first identifier located in the first network communication by the computing device in response to media accessed via the computing device, and the record to represent a media impression corresponding to the access of the media via the computing device (i.e. identifying transactions of the user that are related to the advertisement; such as correlates transactions with activities that occurred outside the context of the transaction, such as online advertisements presented to the customers that at least in part cause offline transactions )(paragraph 0026);
 querying, by executing an instruction with the processor, a product database to access a product identifier corresponding to the media accessed via the computing device: transmitting a first second network communication to a second server of a database proprietor, the second network communication including  the product identifier returned by the product database (i.e. receive information about the user specific advertisement data);
receiving a third network communication from the second server of the database proprietor, the third network communication including the commercial transaction information corresponding to the product identifier in the  second network communication, the commercial transaction information including  a second identifier associated with a commercial transaction conducted using an account accessed by the computing device, the second identifier stored in the memory of the computing device to identify the at least one of the computing device (i.e. monitoring the transaction data)(paragraph 0027);
With respect to querying a product database based on a media identifier of the media impression to access a product identifier of a product or service appearing in the media accessed via the computing device, the product database to store product identifiers in association with media identifiers of the media that advertises product or services corresponding to the product identifiers and determining that the first identifier matches the second identifier and that a time and date of the media impression is prior to a time and date of the commercial transaction. Cavanaugh teaches “A product and service purchase cycle tracking” Title.  Cavanaugh teaches “ At block 510, transaction records based on the impression codes are created and stored by the code server 136 into the code server database 138. In particular embodiments, the transaction records may include information related to the purchase transaction (i.e., time and place of purchase, price, numbers purchased, etc). Subsequently, process 500 may return to block 502 where the steps in blocks 502-510 are repeated for each of additional advertising impression perceived. At block 512, marketers and advertisers that have access to the data stored in the code server database 138 may use software applications to evaluate the transaction records. For example, in some embodiments, evaluation of the records may provide information such as time from impression to purchase, location of purchase, frequency of purchase, and the like. Statistics and information regarding consumers may also be ascertained. In this way, marketers and advertisers may maximize the value of the advertising revenue by modifying or developing advertising techniques based on their analysis” it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Cavanaugh of querying a product database based on a media identifier of the media impression to access a product identifier of a product or service appearing in the media accessed via the computing device, the product database to store product identifiers in association with media identifiers of the media that advertises product or services corresponding to the product identifiers and determining that the first identifier matches the second identifier and that a time and date of the media impression is prior to a time and date of the commercial transaction, because such a modification would allow marketers and advertisers to “maximize the value of the advertising revenue by modifying or developing advertising techniques based on their analysis”.

With respect to claims 3-5, 8-9, 14-15 Fordyce teaches: identifying a product represented in the media corresponding to the media impression, the request further comprising a product identifier of the product including an intentional product placement of the product in the media content (see paragraph 0151 for the purchases may identify specific items or services purchased by the member. For example, the merchant may provide the transaction handler (103) with purchase details at stock-keeping unit (SKU) level, which are then stored as part of the loyalty record (187). The loyalty benefit offeror (183) may use the purchase details to study the purchase behavior of the user (101); and the profile generator (121) may use the SKU level purchase details to enhance the transaction profiles (127)).
With respect to claims 10-11, 16-18 Fordyce further teaches determining that the media impression occurred prior to the commercial transaction information comprises a product identifier of a product purchased in the commercial transaction and a date of the commercial transaction (i.e. the correlator (117) is configured to receive information about the user specific advertisement data (119), monitor the transaction data (109), identify transactions that can be considered results of the advertisements corresponding to the user specified advertisement data (119) and generate the correlation result (123). The correlation result is used to demonstrate to the advertisers the effectiveness of the advertisements, to process incentive or rewards associated with the advertisements, to obtain at least a portion of the advertisement revenue based on the effectiveness of the advertisements, to improve the selection of the advertisements)(paragraph 0137). 
     

Claims 6, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce in view of Cavanaugh further in view of Lizotte III (2013/0290096 hereinafter Lizotte)

With respect to claims 6, 12 and 19 Lizotte teaches: determining a second sales lift for the second publisher based on sales corresponding to the second device identifiers (see paragraph 189-191);
determining a sales lift difference between the first sales lift and the second sales lift (see paragraph 189-191); and calculating the publisher effectiveness metric for at least one of the first publisher or the second publisher based on the sales lift difference (see paragraph 189-191).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Lizotte of retailers use of service platform to target lift in order to better target promotions.   

The prior art made of record and not relied upon is considered pertinent to 

applicant's disclosure and all the references on PTO-892 Notice of Reference Cited 

should be duly noted by the Applicant as they can be subsequently used during 

prosecution, at least note as follows:

	Article titled “Apple Wants More Advertisers to use its Phone Tracking System” teaches Apple has tightened its rules for advertisers who are trying to track users on their iPhones. The company wants advertisers to universally adopt its IDF A (or I FA) system for tracking. IDFA stands for "identifier for advertisers." The move will likely increase the number of people whose iPhone activity is tracked by advertisers, because in newer versions of Apple's iPhone operating system (iOS 6 and later), the privacy controls are situated in the "General" menu within Settings, and not in the "Privacy" menu. Tracking is on by default. Users must choose they do not want to be tracked. 
IDFA is similar to a cookie — it allows advertisers to know that a specific iPhone user is looking at a specific publication and can serve an ad targeting that user. The tracking is anonymous. It doesn't show advertisers any personally identifying information. But it does show them what you're doing and what you're interested in.

	WO 2012/128895 A2 teaches detecting a cookie identifier established by a database proprietor at a computing device, determining an impression of media, wherein the impression occurs after the cookie identifier is established, determining a first panelist identifier associated with the impression based on the cookie identifier, determining a second panelist identifier associated with the impression based on determination of a user identity by a panelist meter associated with the computing device, and storing an adjustment factor determined by comparing the first panelist identifier and the second panelist identifier.
	

     
Response to Arguments
Applicant’s arguments with respect to claims 2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

     					Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688